1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ASHWANI SHARMA,

 8          Petitioner-Appellant,

 9 v.                                                                                    NO. 30,250

10 SVETLANA SHARMA,

11          Respondent-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Angela J. Jewell, District Judge

14   Law Offices of Lynda Latta, LLC
15   Lynda Latta
16   Linda L. Ellison
17   Albuquerque, NM

18 for Appellant

19 Armand T. Carian
20 Albuquerque, NM

21 for Appellee



22                                 MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2        Petitioner appeals from the district court’s judgment and final decree of

 3 dissolution of marriage filed on January 11, 2010. [RP 673] Petitioner sought

 4 reconsideration of the district court’s January 11th order by filing a motion for a new

 5 trial or to reconsider on January 25, 2010. [RP 632] This Court issued a calendar

 6 notice proposing to dismiss the appeal for lack of a final order. Petitioner has filed a

 7 memorandum in support and request for mandate to the district court.

 8        In this Court’s calendar notice, we pointed out that when a post-judgment

 9 motion is filed that could alter, amend, or moot the judgment, the judgment is no

10 longer final for purposes of appeal, and the time for filing a notice of appeal begins

11 to run from the filing of the order disposing of the post-judgment motion. See

12 Grygorwicz v. Trujillo, 2009-NMSC-009, ¶ 8, 145 N.M. 650, 203 P.3d 865; Dickens

13 v. Laurel Healthcare LLC, 2009-NMCA-122, ¶ 6, 147 N.M. 303, 222 P.3d 675.

14 Based on this proposition, we proposed to conclude that Petitioner’s act of requesting

15 reconsideration of the district court’s decision rendered the underlying order non-final.

16 Further, because it appeared that the district court had not ruled on Petitioner’s

17 motion, we proposed to dismiss the appeal for lack of a final order.

18        To the extent Petitioner opposes this Court’s decision to dismiss her appeal as

19 premature [MIS 2 (“Appellant does oppose the proposed dismissal[.]”)], we note that


                                               2
1 Petitioner has not provided any argument or authority to demonstrate that this matter

2 is final for purpose of appeal. “Our courts have repeatedly held that, in summary

3 calendar cases, the burden is on the party opposing the proposed disposition to clearly

4 point out errors in fact or law.” Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124

5 N.M. 754, 955 P.2d 683. We therefore dismiss Petitioner’s appeal as premature, and

6 request that the district court resolve the motions pending in this matter.

7 IT IS SO ORDERED.



8                                         ________________________________
9                                         CELIA FOY CASTILLO, Judge

10 WE CONCUR:




11 __________________________________
12 CYNTHIA A. FRY, Chief Judge




13 __________________________________
14 LINDA M. VANZI, Judge




                                             3